Exhibit 10.10

 

STOCK OPTION AND RESTRICTED STOCK AGREEMENT

FOR THE GRANT OF INCENTIVE STOCK OPTIONS AND

NON-QUALIFIED STOCK OPTIONS UNDER THE

TIDEWATER INC. 2001 STOCK INCENTIVE PLAN

AND THE GRANT OF RESTRICTED STOCK UNDER THE

TIDEWATER INC. 1997 STOCK INCENTIVE PLAN

 

THIS AGREEMENT is entered into as of March 30, 2005, by and between Tidewater
Inc., a Delaware corporation (“Tidewater”), and                     
                     (the “Employee”).

 

WHEREAS, the Employee is a key employee of Tidewater or one of its subsidiaries
and Tidewater considers it desirable and in its best interest that the Employee
be given an added incentive to advance the interests of Tidewater by possessing
an option to purchase shares of the common stock of Tidewater, $.10 par value
per share (the “Common Stock”), in accordance with the Tidewater Inc. 2001 Stock
Incentive Plan (the “2001 Plan”) and restricted shares of Common Stock in
accordance with the Tidewater Inc. 1997 Stock Incentive Plan (the “1997 Plan”
and, collectively with the 2001 Plan, the “Plans”). Tidewater and its
subsidiaries shall be collectively referred to herein as the “Company.”

 

NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:

 

I.

Stock Options

 

1.1 Grant of Options. Tidewater hereby grants to the Employee effective March
30, 2005 (the “Date of Grant”) the right, privilege and option to purchase
                     shares of Common Stock (the “Option”) at an exercise price
of $37.55 per share (the “Exercise Price”). The Option shall be exercisable at
the times specified in Section 1.2 below. With respect to                     
of the shares subject to the Option, the Option shall be a non-qualified stock
option and with respect to                      of the shares subject to the
Option, the Option shall be an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

1.2 Time of Exercise.

 

(a) Subject to the provisions of the 2001 Plan and the other provisions of this
Section I, the Option shall be immediately exercisable on the Date of Grant. The
Option shall terminate ten years following the Date of Grant and may terminate
earlier in the event of termination of the Employee’s employment as provided
below or a Change of Control of Tidewater as provided in the 2001 Plan. During
Employee’s lifetime, the Option may be exercised only by the Employee or the
Employee’s curator if the Employee has been interdicted.

 

(b) If the Employee’s employment with the Company terminates, other than as a
result of death, disability or retirement, the Option may be exercised within 90
days following termination of employment, but in no event later than ten years
after the Date of Grant.



--------------------------------------------------------------------------------

(c) If the Employee’s employment with the Company is terminated because of
disability within the meaning of Section 22(e)(3) of the Code or because of
retirement, the Option may be exercised within two years from the date of
termination of employment, but in no event later than ten years after the Date
of Grant. In the case of an incentive stock option, however, the Option will not
be treated as an incentive stock option for tax purposes if it is exercised
later than three months following the date of termination of employment as a
result of retirement or later than one year following the date of termination of
employment as a result of disability.

 

(d) In the event of the Employee’s death, the Option may be exercised by the
Employee’s estate, or by the person to whom such right devolves from him by
reason of the Employee’s death, within two years from the date of death, but in
no event later than ten years after the Date of Grant.

 

(e) Any portion of the Option that is exercisable but not exercised within the
permitted time period following termination of employment provided in this
Section I, shall be terminated upon expiration of such permitted time period.

 

1.3 Method of Exercise of Option. The Employee may exercise all or a portion of
the Option by delivering to the Company a signed written notice of his intention
to exercise the Option, specifying therein the number of shares to be purchased.
Upon receiving such notice, and after the Company has received full payment of
the Exercise Price in accordance with the Plan, the appropriate officer of the
Company shall cause the transfer of title of the shares purchased to Employee on
Tidewater’s stock records and cause to be issued to Employee a stock certificate
for the number of shares being acquired. Employee shall not have any rights as a
shareholder until the stock certificate is issued to him.

 

1.4 Non-Transferability. Unless permitted by the Committee in an amendment to
this Agreement as provided in the 2001 Plan, the Option granted hereby may not
be transferred, assigned, pledged or hypothecated in any manner, by operation of
law or otherwise, other than by will or by the laws of descent and distribution
and shall not be subject to execution, attachment or similar process.

 

II.

Restricted Stock

 

2.1 Grant of Restricted Stock. Tidewater hereby grants to Employee a restricted
stock award effective on the Date of Grant of                      shares of
Common Stock (the “Restricted Stock”) subject to the terms, conditions, and
restrictions set forth in the 1997 Plan and in this Agreement.

 

2.2 Award Restrictions.

 

(a) The period during which the restrictions imposed on the Restricted Stock by
the 1997 Plan and this Agreement are in effect is referred to herein as the
“Restricted Period.” During the Restricted Period, the Employee shall be
entitled to all rights of a stockholder of Tidewater, including the right to
vote the shares and to receive dividends thereon; provided, however, that the
Restricted Stock, the right to vote the Restricted Stock and the right to
receive dividends thereon may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered during the Restricted Period.

 

2



--------------------------------------------------------------------------------

(b) The Restricted Period for the Restricted Stock shall end and the shares of
Restricted Stock shall become vested and freely transferable as set forth below:

 

(i) With respect to 25% of the shares of Restricted Stock granted, the later of
May 1, 2006, or the date on which Tidewater’s Form 10-K for the fiscal year
ending March 31, 2006 is filed with the Securities and Exchange Commission (the
“SEC”), provided that the Performance Threshold for the fiscal year ending March
31, 2006 has been satisfied;

 

(ii) With respect to 25% of the shares of Restricted Stock granted, the later of
May 1, 2007, or the date on which Tidewater’s Form 10-K for the fiscal year
ending March 31, 2007 is filed with the SEC, provided that the Performance
Threshold for the fiscal year ending March 31, 2007 has been satisfied;

 

(iii) With respect to 25% of the shares of Restricted Stock granted, the later
of May 1, 2008, or the date on which Tidewater’s Form 10-K for the fiscal year
ending March 31, 2008 is filed with the SEC, provided that the Performance
Threshold for the fiscal year ending March 31, 2008 has been satisfied; and

 

(iv) On March 30, 2009, with respect to any shares of Restricted Stock that
remain unvested as of such date;

 

provided, however, that if the employment of the Employee terminates for any
reason other than death or disability, any shares of Restricted Stock, with
respect to which the Restricted Period has not ended as of the date of
termination of employment, will be immediately forfeited.

 

(c) The “Performance Threshold” with respect to a given fiscal year shall be
satisfied if the Return on Total Capital for that year equals or exceeds the
greater of (i) 15%, or (ii) the average of the Return on Total Capital for the
four years preceding such fiscal year. As used herein, “Return on Total Capital”
for a given year shall be determined as follows:

 

            earnings before interest

            expenses, taxes,

            depreciation and

            amortization for such year

  ÷  

average shareholders’

equity + average long-

term debt (including

current maturities of

long-term debt)*

--------------------------------------------------------------------------------

* Average shareholders’ equity and average long-term debt shall be determined by
adding the respective totals as of the end of each quarterly reporting period
during the applicable fiscal year as shown on Tidewater’s consolidated balance
sheet and dividing such sums by four.

 

(d) To the extent the Restricted Stock has not otherwise become fully vested and
freely transferable, the Restricted Period shall end and the Restricted Stock
will become fully vested and freely transferable by the Employee or his estate
upon the death of the Employee or upon a determination by the Committee that the
Employee has become disabled.

 

3



--------------------------------------------------------------------------------

(e) The shares of Restricted Stock shall also become fully vested and the
Restricted Period shall end in the event of a Change of Control of Tidewater as
provided in the 1997 Plan. In addition, the Committee may declare the Restricted
Period ended and shares of Restricted Stock fully vested at any time in its
discretion.

 

III.

Stock Certificates

 

3.1 Form. The stock certificates evidencing the Restricted Stock shall be
registered in the name of the Employee and shall be held by Tidewater, together
with a stock power executed by the Employee in blank, during the Restricted
Period in accordance with the terms of the 1997 Plan. Tidewater shall place the
following legend on the stock certificates:

 

The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms and conditions (including conditions
of forfeiture) contained in the Tidewater Inc. 1997 Stock Incentive Plan (the
“Plan”) and an agreement entered into between the registered owner and Tidewater
Inc. A copy of the Plan and Agreement is on file in the office of the Secretary
of Tidewater Inc.

 

3.2 Removal of Legend. Upon termination of the Restricted Period with respect to
all or a portion of the Restricted Stock, Tidewater shall cause a stock
certificate without a restrictive legend covering the vested Restricted Stock to
be issued in the name of the Employee or his nominee within 30 days after the
end of the Restricted Period with respect to such shares. Upon receipt of such
stock certificate, the Employee is free to hold or dispose of the shares
represented by such certificate, subject to applicable securities laws.

 

IV.

Defined Terms

 

The definition of all capitalized terms used herein and not otherwise defined
herein shall be as provided in the applicable Plan.

 

V.

Withholding Taxes

 

At any time that the Employee is required to pay to the Company an amount
required to be withheld under the applicable income tax laws in connection with
the exercise of an Option or the lapse of restrictions on Restricted Stock, the
Employee may, subject to the Committee’s right of disapproval, satisfy this
obligation in whole or in part by electing (the “Election”) to deliver currently
owned shares of Common Stock or to have the Company withhold from the
distribution shares of Common Stock, in each case having a value equal to the
amount required to be withheld. The value of the shares to be withheld shall be
based on the Fair Market Value of the Common Stock on the date that the amount
of tax to be withheld shall be determined (the “Tax Date”). Each Election must
be made prior to the Tax Date. The Committee may disapprove of any Election or
may suspend or terminate the right to make Elections.

 

4



--------------------------------------------------------------------------------

VI.

No Contract of Employment Intended

 

Nothing in this Agreement shall confer upon the Employee any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the Employee’s employment relationship with the Company
at any time.

 

VII.

Binding Effect

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators and successors.

 

VIII.

Amendment, Modification or Termination

 

The Committee may amend, modify or terminate any outstanding Option at any time
prior to exercise and any Restricted Stock at any time prior to vesting in any
manner not inconsistent with the terms of the applicable Plan. Notwithstanding
the foregoing, no amendment, modification or termination may materially impair
the rights of an Employee hereunder without the consent of the Employee.

 

IX.

Inconsistent Provisions

 

The Option granted hereby is subject to the provisions of the 2001 Plan and the
Restricted Stock granted hereby is subject to the provisions of the 1997 Plan,
as the Plans are in effect on the date hereof and as they may be amended. In the
event any provision of this Agreement conflicts with such a provision of the
applicable Plan, the Plan provision shall control. The Employee acknowledges
that a copy of each Plan was distributed to the Employee and that the Employee
was advised to review such Plans prior to entering into this Agreement. The
Employee waives the right to claim that the provisions of the Plans are not
binding upon the Employee and the Employee’s heirs, executors, administrators,
legal representatives and successors.

 

X.

Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana.

 

XI.

Severability

 

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Employee and Tidewater intend
for any court construing this Agreement to modify or limit such provision so as
to render it valid and enforceable to the fullest extent

 

5



--------------------------------------------------------------------------------

allowed by law. Any such provision that is not susceptible of such reformation
shall be ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

 

XII.

Entire Agreement; Modification

 

The Plans and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein and may not be modified,
except as provided in the Plans, as they may be amended from time to time in the
manner provided therein, or in this Agreement, as it may be amended from time to
time. Any oral or written agreements, representations, warranties, written
inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.

 

XIII.

Section 83(b) Election

 

The Employee has reviewed with the Employee’s own tax advisors the federal,
state, local and foreign tax consequences of this investment and the transaction
contemplated by this Agreement. The Employee is relying solely on such advisors
and not on any statements or representations of the Company or any of its
agents. The Employee understands that the Employee (and not the Company) shall
be responsible for the Employee’s own tax liability that may arise as a result
of the transactions contemplated by this Agreement. The Employee understands
that the Employee may elect to be taxed at the time the shares of Restricted
Stock are granted by filing an election under Section 83(b) of the Code with the
IRS within thirty days from the Date of Grant. The Employee acknowledges that it
is the Employee’s sole responsibility and not the Company’s to file timely the
election under Section 83(b), even if the Employee requests the Company or its
representatives to make this filing on the Employee’s behalf.

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

TIDEWATER INC.

 

 

--------------------------------------------------------------------------------

Dean E. Taylor Chairman, President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------

[Employee Name]

 

6